Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2020.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 14 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Jersey et al. 2015/0210522 in view of Shi et al. 2011/0111115. The embodiments of figures 3 and 6 of Jersey disclose: A beverage dispensing system for dispensing beverages with (additive) ingredients (400 or 600), comprising:
a sweetener flow (134);
a first diluent flow (144);
(an additive) ingredient premixing system (attached to and surrounding 116 or 404);
wherein the (additive) ingredient premixing system mixes (an additive) ingredient (104) with a second diluent flow (314) to create a mixed flow (in 108); and
a nozzle (110) to mix the sweetener flow (134), the first diluent flow (144), and the mixed flow
(108):
substantially as claimed but does not disclose the additive ingredient (104) to be a low solubility ingredient having a solubility of three percent by weight or less.

Regarding claims 2 and 3, Jersey discloses a plurality of micro-ingredient flows (112, 114) which also get mixed into the mixed flow in 108.
Regarding claim 4, Jersey discloses a storage chamber 102.
Regarding claims 5-9, Jersey discloses a generic mixing chamber as claimed such as the interior volume of 304 or mixers 606, 614 and 618 which are depicted as generic chambers, with the flow combiners and mixers 304, 122,124, 606, 614 and 618 comprising a generic low solubility ingredient mixing device as claimed because they combine the additive ingredient (104) (i.e. the low solubility ingredient in view of Shi) with the diluent in 314 with the flow combiners and mixers 304, 122,124, 606, 614 and 618 being connected to a diluent source 314, additives 104, 112, 114 and at least one storage chamber 102.
Regarding claim 14, valve 140 can be used to flush the nozzle 110 after a dispensing cycle if a user so desired. Note claim 14 is directed to an apparatus and not a method of use wherein 140 is capable of being used as a flush system as claimed.
	Regarding claims 16-19, Shi teaches the low solubility sweetener ingredient to be Reb A which is made from steviol glycosides of the Stevia group on paragraphs 2-5. 
Regarding claim 20, Shi teaches the use of a chocolate flavoring in the sweetener mix on paragraph 29 and Jersey discloses the use of vanilla as a flavoring in the sweetener mix on paragraph 7.
Claims 1-9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Opstal et al. 2007/0267441 in view of Shi et al. 2011/0111115. Opstal discloses: A beverage dispensing system for dispensing beverages with (additive) ingredients (100), comprising:
a sweetener flow (390/340 in figure 1); a first diluent flow (310);
(an additive) ingredient premixing system (attached to and surrounding 500); wherein the (additive) ingredient premixing system mixes (an additive) ingredient (190) with a second diluent flow (540) to create a mixed flow (in 550); and
a nozzle (210, 220) to mix the sweetener flow (390), the first diluent flow (310), and the mixed flow (550):
substantially as claimed but does not disclose the additive ingredient (190) to be a low solubility ingredient having a solubility of three percent by weight or less.
However, Shi teaches another beverage as taught in paragraph 29, having an additive ingredient which is a low solubility sweetener ingredient having a solubility of three percent by weight or less as taught in paragraph 52 for the purpose of providing a low calorie sweetener for the beverage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Opstal with a low solubility sweetener ingredient having a solubility of three percent by weight or less as, for example, taught by Shi in order to add a low calorie sweetener for the beverage. 
Regarding claims 2 and 3, Opstal discloses a plurality of micro-ingredient flows (190 in paragraph 47) which also get mixed into the mixed flow in 550.
Regarding claim 4, Opstal discloses generic storage chambers 200.
Regarding claims 5-9 and 11, Opstal discloses a mixing chamber 510 for the low solubility ingredients (190) which communicates with diluent 540, extra micro ingredient additives 190 as 
Regarding claims 12-14, Opstal discloses a nozzle flush system 1020 as shown in figures 22 and 23, which will also clean and fluidly connect to the low solubility ingredient premixing system 500, 510 as claimed and which flush system includes a heater 1040 with an outlet ambient temperature or cold plate as compared to the heated liquid 970.
Regarding claims 16-19, Shi teaches the low solubility sweetener ingredient to be Reb A which is made from steviol glycosides of the Stevia group on paragraphs 2-5. 
Regarding claim 20, Shi teaches the use of a chocolate flavoring in the sweetener mix on paragraph 29. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deo and Rudick teach the use of Reb A and steviol glycosides as sweeteners wherein paragraph 103 of the specification discloses these substances to have low solubility of less than 3% by weight as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J C Jacyna/Primary Examiner, Art Unit 3754